Title: From Thomas Jefferson to Justus Erich Bollmann, 12 November 1804
From: Jefferson, Thomas
To: Bollmann, Justus Erich


                  
                     Dear Sir 
                     
                     Washington Nov. 12. 04.
                  
                  I had believed I could have remitted you before this day the amount of the wines you have been so kind as to import for me, and so I said to you in my letter. I now find it will still be three weeks before I can do it, of which it is my duty to inform you in order to lessen the disappointment, and to assure you that this failure, which has not been wilful, shall with certainty be made good then. Accept my salutations and assurances of esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               